Merrick, C. J.
The defendants are sued- upon a prommissory note. They defend the action on the ground that the note was given as the price of a slave-which was subject to the redhibitory vice of running away. The case was-tried by a jury, who found- a verdict for the plaintiff, and- the defendants appealed.
On looking into the evidence, we do not find- that the vice- of running away was decla/ved to the defendant at the sale, but there is abundant evidence from? which the jury might infer, that he knew the vice existed at the time, although-nothing was said on the subject "We think in the absence of a special warranty against the vice, that it is sufficient to show that the vendee knew that the vice existed, and that he was in fact in possession of all the information-on the subject, which the vendor himself could-communicate.
We cannot, therefore, say that the jurry erred.
This is not a case for damages as for a frivolous appeal.
It is ordered, adjudged and decreed By the court, that the judgment off the lower court be affirmedj with costs.